Citation Nr: 0638888	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-26 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from January 1969 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his claim.

2.  The veteran's service-connected PTSD is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as isolation, 
depression, lack of impulse control, intrusive thoughts, 
sleep disturbance and hypervigilence.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no 
higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claims.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adverse RO decision, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that notice error of this kind 
may be non-prejudicial to a claimant.  In this respect, all 
the VCAA requires is that the duty to notify is satisfied, 
and that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the February and July 2004 letters, VA informed the 
veteran of the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
letters, VA informed the veteran that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers.  The Board also notes that the 
letters, in essence, notified the veteran that he should 
submit any pertinent evidence in his possession.  In this 
regard, he was advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  He was 
told to submit all copies of private records he had to VA.  
The Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have.  As such, the Board 
believes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.   

The RO granted service connection for PTSD in October 2001 
and sent the veteran VCAA notice letters in February and July 
2004.  At the time of the October 2001 rating decision, the 
RO assigned a disability rating and an effective date for 
service-connected PTSD.  As set forth in Dingess, "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven."  The Court further 
held in Dingess that when a claim has been proven, the 
purpose of section 5103(a) has been satisfied and notice 
under its provision is no longer applicable.  Because the 
veteran's claim pertaining to his PTSD has been granted, 
i.e., proven, and he was assigned an initial disability 
rating and an initial effective date, section 5103(a) notice 
is no longer applicable.  As a result, even if there was a 
notice error with respect to the duty to notify, because the 
claim has already been proven and the purpose of section 
5103(a) has been satisfied, that error was nonprejudicial.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claims, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, VA treatment records, and VA examination 
reports.  The Board notes that the veteran has been afforded 
multiple examinations in connection with his claim; thus, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide this claim.  See 38 C.F.R. 
§ 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.  In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Furthermore, 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the veteran initiated his appeal of 
the issues on appeal, he was appealing the original 
assignment of disability evaluation following the award of 
service connection.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The severity of this 
disability is to be considered during the entire period from 
the initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119(1999).

By way of an October 2001 rating decision, the RO granted the 
veteran service connection for PSTD and awarded a 30 percent 
disability rating.  The veteran contends that his service-
connected PTSD disability warrants a higher disability 
rating.

VA outpatient treatment reports from 2001 to 2002 show that 
the veteran received psychiatric treatment.  The reports show 
that the veteran complained of increased sadness, being 
isolated emotionally and socially, increased sleep 
disturbance, recurrent nightmares and depression.  The 
reports also show that the veteran took medication for his 
symptoms.

The medical evidence of record includes a May 2001 VA 
examination report.  The veteran reported sleep disturbance, 
daily intrusive thoughts, concentration impairment, hyper-
alertness, isolation tendencies, a general lack of friends, 
and lack of impulse control.  On objective examination, the 
veteran was alert and appropriately dressed for his 
appointment.  His insight was intact as was abstract 
reasoning.  Recent and remote memory appeared normal during 
the interview, but the examiner noted that he suspected that 
in daily life the veteran's intrusive thoughts and memories 
interfered with his capacity to concentrate.  A moderate, 
residual depression was noted.  There was no evidence of 
psychotic process or a thought disorder.  The veteran was not 
considered to be a danger to himself or anyone else.  The 
veteran was diagnosed with PTSD, moderate to severe, and was 
assigned a GAF score of 58.

A December 2002 letter from T. M., Ph.D., notes that the 
veteran's condition had deteriorated during the last year and 
that he had increasingly isolated himself due to more 
frequent intrusive thoughts.  T. M. assigned the veteran a 
GAF score of 51.  A February 2004 VA examination report notes 
that the veteran was on time for his interview.  His mood was 
anxious and depressed, but he was coherent, neatly dressed, 
fully oriented and fully cooperative.  The examiner noted 
that the veteran continued to be very isolated, with the 
exception of a girlfriend, but that they lived apart and 
really did not spend that much time together.  The examiner 
noted that the veteran had severe difficulty in establishing 
intimacy with his girlfriend and that he was totally unable 
to go to social events with her.  He reported being depressed 
all the time, with occasional suicidal ideations, but no 
clear plans.  He noted that his employment was relatively 
stable and that he had lost no time from work in the past 
year for issues related to his PTSD.  He reported nightmares, 
isolation and interpersonal difficulties.  The examiner 
reported the veteran's symptoms as increased arousal; very 
poor sleep; very easily irritated with verbal and physical 
aggression toward people when provoked; very poor 
concentration with difficulty understanding what he reads 
without several repetitions; hypervigilence; hyperstartle, 
avoidance; social isolation; loss of interest in leisure 
activities; highly restricted affect with explosive emotional 
outbursts; monthly panic attacks; a sense of a foreshortened 
future; and, intrusive thoughts.  The examiner noted that 
these symptoms caused clinically significant occupational 
distress and severe social impairment.  The examiner assigned 
the veteran a GAF score of 52.

An undated letter from D. L., the veteran's supervisor at 
work, notes that the veteran tends to isolate himself at work 
and had difficulty working with other employees.

The veteran's PTSD has been rated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006); however, the actual 
criteria for rating psychiatric disability other than eating 
disorders is set forth in a General Rating Formula . 

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and  
maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function  
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

The record shows that the veteran has reported symptoms of 
intrusive thoughts, sleep disturbance, isolation, depression, 
hypervigilence, lack of personal relationships, and lack of 
impulse control.  Objectively, the veteran was always 
cooperative and lucid on examination with coherent speech.  
His affect was usually restricted, but there was no evidence 
of psychotic thought content.  Although the veteran once 
admitted to suicidal ideas, he denied any plans.  There was 
also no evidence of hallucinations, delusions, specific 
obsessions or other psychotic symptoms.  His long-term memory 
was grossly intact, but his short-term memory was impaired.  
Although fairly isolated, he did have a girlfriend.  His GAF 
scores for this period ranged from 51 to 58.

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. §  
4.126(a).

According to DSM-IV, GAF scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job).  GAF scores between 51 
and 60 are reflective of only moderate symptoms (e.g., flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co-
workers).  

The Board notes that the veteran's GAF scores ranged from 51 
to 58 and he clearly was very isolated with limited social 
functioning and impaired occupational functioning.  Thus, 
after resolving the benefit of the doubt in favor of the 
veteran under the provisions of 38 U.S.C.A. § 5107, the Board 
finds that the assigned GAF scores and the objective findings 
suggest a level of impairment which is consistent with a 50 
percent disability rating.  In this regard, the evidence more 
nearly approximates social and occupational impairment with 
reduced reliability and productivity due to various PTSD 
symptoms.  Therefore, the Board finds that a 50 percent 
disability rating for service-connected PTSD is warranted.  

The veteran does not have most of the symptoms associated 
with a 70 percent disability rating for PTSD.  The evidence 
shows that the veteran can maintain employment and that he is 
able to maintain a relationship with his girlfriend.  He 
reported that he had lost no time from work in the past year 
due to PTSD.  The evidence does not show that the veteran has 
occupational and social impairment with deficiencies in most 
areas due to obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control, spatial 
disorientation, or neglect of personal hygiene.  VA 
examination in 2001 revealed that the veteran was alert and 
dressed appropriately.  He saw reality clearly and without 
illusion.  Although the veteran reported occasional suicidal 
ideation, he had no plans.  While the Board notes that the 
veteran reported having explosive emotional outburst and 
monthly panic attacks, there symptoms are compensated by the 
50 percent rating currently assigned.  There is no evidence 
to show that these symptoms result in the level of social and 
occupational impairment necessary for a 70 percent rating.  

In light of the foregoing, the Board finds that the evidence 
supports a higher rating of 50 percent for the service-
connected PTSD.  The preponderance of the evidence, however, 
is against the claim for a rating higher than 50 percent; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
for a rating in excess of 50 percent must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An initial disability rating of 50 percent, but no higher, 
for service-connected PTSD is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


